DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 19 contains the limitation “wherein a first face of the first electrical conductor and a first face of the second electrical conductor reflect light that has passed into the surrounding substrate back through the first semiconductor and the second semiconductor materials in each groove” which is unclear. First, it is unclear if “a first face” of the first and second refers to the previous set forth “a first face” or a different face. Second, it is unclear what “the surrounding substrate” is referring to. The previously set forth substrate has not been required to surround anything and it is unclear what “the surrounding substrate” requires. What is the substrate required to surround? For the purpose of this Office Action, claim 19 will be treated as if it reads “wherein the first face of the first electrical conductor and the first face of the second electrical conductor reflect light that has passed into the substrate back through the first semiconductor and the second semiconductor materials in each groove”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9-11, 13-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166A1).

	Regarding claim 1, Topping discloses an optoelectronic device in Figure 2b comprising:
a substrate (305) having a first (309a) and a second (309b) substantially planar face (Page 2 line 3 and Page 20 lines 1-5);
a series of grooves (320) in the first substantially planar face (Page 2 line 4 and Page 19 lines 21-36); and
a first and a second electrical conductor (positive and negative conductors 310b) on the second substantially planar face (309b) (Figure 2b and Page 23 lines 6-13);
wherein a first face of the first electrical conductor and a first face of the second electrical conductor are reflective (The electrical conductors are made of metals such as aluminum, copper, silver, etc. and necessarily have first faces that are reflective, Page 3 lines 1-4), and
wherein each groove of the series of grooves has a first (312b) and a second face (312a), the first face (312b) of each groove is coated with a first semiconductor material (317) and the second face (312a) of each groove is coated with a conductor material (318), wherein the first semiconductor material (317) and the conductor material (318) are in contact with a second semiconductor material (316) at least partially filing each groove such that within each groove a junction is formed between the first semiconductor and the second semiconductor materials (Page 21 lines 12-24 and Figure 2b).
It is noted that the terms “coated with”, “on” and “in contact” do not require direct contact between the layers or components.  

Topping additionally discloses that the first semiconductor material coats at least 25% of the first face, and the conductor material coats at least 25% of the second face (Page 15 lines 15-32), but Topping does not disclose the specifically claimed ranges of the first semiconductor material coats from 20 to 80% of the first face, and the conductor material coats from 20 to 80% of the second face. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claims 9 and 10, modified Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the first and second electrical conductors on the second substantially planar face are electrically insulated from one another and wherein there is a gap between the first and second electrical conductors (Figure 2b and Page 2 lines 23-27).

Regarding claim 11, modified Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the first and second electrical conductors comprise one or more of aluminium, copper, silver, zinc, lead, antimony, gold, nickel, bismuth, and indium (Page 3 lines 1-4).

Regarding claims 13 and 14, modified Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the wherein the first and second electrical conductors on the second substantially planar face are busbars (Page 3 lines 31-34) and wherein the first and second electrical conductors are at least part of the positive and negative poles of an electrical circuit (Page 3 lines 1-4).

Regarding claim 15, modified Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the series of grooves includes a first outermost groove (307a) and a second outermost groove (307b) (Figure 2b and Page 18 lines 14-18), the optoelectronic device further comprising a first and a second hole (apertures 308a, b) in the substrate, the first hole (308a) providing electrical communication between the first outermost groove and the second substantially planar face of the substrate and the second hole (308b) providing separate electrical communication between the second outermost groove and the second substantially planar face of the substrate (Figure 3a and Page 2 lines 1-10 and Page 18 lines 14-18).

Regarding claim 16, modified Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the first and second holes have a diameter of from 0.5 to 2000 microns (Page 3 line 21). Topping does not disclose the specifically claimed diameter range of from 100 to 500 microns; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, modified Topping discloses all of the claim limitations as set forth above. Topping additionally discloses that the optoelectronic device is a solar photovoltaic cell (Page 1, lines 2-3).

	Regarding claim 19, Topping discloses an optoelectronic device in Figure 2b comprising:
a substrate (305) having a first (309a) and a second (309b) substantially planar face (Page 2 line 3 and Page 20 lines 1-5);
a series of grooves (320) in the first substantially planar face (Page 2 line 4 and Page 19 lines 21-36); and
a first and a second electrical conductor (positive and negative conductors 310b) on the second substantially planar face (309b) (Figure 2b and Page 23 lines 6-13);
wherein a first face of the first electrical conductor and a first face of the second electrical conductor are reflective (The electrical conductors are made of metals such as aluminum, copper, silver, etc. and necessarily have first faces that are reflective, Page 3 lines 1-4), and
wherein each groove of the series of grooves has a first (312b) and a second face (312a), the first face (312b) of each groove is coated with a first semiconductor material (317) and the second face (312a) of each groove is coated with a conductor material (318), wherein the first semiconductor material (317) and the conductor material (318) are in contact with a second semiconductor material (316) at least partially filing each groove such that within each groove a junction is formed between the first semiconductor and the second semiconductor materials (Page 21 lines 12-24 and Figure 2b);
wherein the first face of the first electrical conductor and the first face of the second electrical conductor reflect light that has passed into the substrate back through the first semiconductor and the second semiconductor materials in each groove (Figure 2b, the electrical conductors have first faces that are reflective and will necessarily reflect some light that is incident on them back through the substrate).

It is noted that the terms “coated with”, “on” and “in contact” do not require direct contact between the layers or components.  

Topping additionally discloses that the first semiconductor material coats at least 25% of the first face, and the conductor material coats at least 25% of the second face (Page 15 lines 15-32), but Topping does not disclose the specifically claimed ranges of the first semiconductor material coats from 20 to 80% of the first face, and the conductor material coats from 20 to 80% of the second face. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Topping (WO 2015/145166A1), as applied to claim 1 above, in view of Petti (US 2009/0293931).
Regarding claim 17, modified Topping discloses all of the claim limitations as set forth above. Topping does not disclose that the first face of each groove is longer than the second face of each groove.
Petti discloses a silicon solar cell having a textured surface with grooves ([36], [42]-[43] and [49]) each of the grooves having a first face (A) and a second face (B), wherein a first face of each groove is longer than a second face of each groove (Figures 7a-b and [43]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the grooves of Topping such that the first face of each groove is longer than the second face of each groove, as taught by Petti, because the asymmetric shape of the grooves enhances light trapping in the photovoltaic device which increases the efficiency of the device (Petti, [1]-[2] and [43]). 

Response to Arguments
Applicant's arguments with respect to the Topping reference have been fully considered but they are not persuasive. 
Applicant argues that Topping does not disclose that the first semiconductor material coats from 20 to 80% of the first face, and the conductor material coats from 20 to 80% of the second face.

Examiner respectfully disagrees. Topping discloses that the first semiconductor material coats at least 25% of the first face, and the conductor material coats at least 25% of the second face (Page 15 lines 15-32), but Topping does not disclose the specifically claimed ranges of the first semiconductor material coats from 20 to 80% of the first face, and the conductor material coats from 20 to 80% of the second face. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 4-8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726